DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 27-39, drawn to an integrated circuit.
Group II, claim(s) 40-44, drawn to an integrated circuit.
Group III, claim(s) 45-49, drawn to an integrated circuit.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of being an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising: and interface; and an analog circuit to output an analog signal to the interface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katoh (US 2010/079553.)  Katoh discloses an integrated circuit [101 in fig. 8] to drive a plurality of fluid actuation devices [as seen in fig. 8], the integrated circuit comprising: and interface [126 in fig. 8]; and an analog circuit [124 in fig. 8] to output an analog signal to the interface [paragraphs 0110-0124.]  Group I defines “a digital circuit to output a digital signal to the interface”; and “control logic to activate the digital circuit or the analog circuit”, which are the special technical features of claims 27-39.  Group II defines “a timer to override the analog signal on the interface from the analog circuit in response to the timer elapsing” which is the special technical feature of claims 40-44.
Group I and Group III lack unity of invention because even though the inventions of these groups require the technical feature of being an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising and interface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Murray et al. (US 2002/0024559 – hereinafter Murray.)  Murray discloses an integrated circuit [49 in figs. 2 and 3] to drive a plurality of fluid actuation devices, the integrated circuit comprising: and interface [50 in fig. 3; paragraph 0053.]  Group I defines “a digital circuit to output a digital signal to the interface”; “an analog circuit to output an analog signal to the interface”; and “control logic to activate the digital circuit or the analog circuit”, which are the special technical features of claims 27-39.  Group III defines “a data interface”; and “a shift register to shift nozzle data into the integrated circuit through the data interface and shift the nozzle data out of the integrated circuit through the output interface”, which are special technical features of claims 45-49.
Group II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of being an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising and interface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Murray et al. (US 2002/0024559 – hereinafter Murray.)  Murray discloses an integrated circuit [49 in figs. 2 and 3] to drive a plurality of fluid actuation devices, the integrated circuit comprising: and interface [50 in fig. 3; paragraph 0053.]  Group II defines “an analog circuit to output an analog signal to the interface”; and a timer to override the analog signal on the interface from the analog circuit in response to the timer elapsing” which are the special technical features of claims 40-44.  Group III defines “a data interface”; and “a shift register to shift nozzle data into the integrated circuit through the data interface and shift the nozzle data out of the integrated circuit through the output interface”, which are the special technical features of claims 45-49.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/
Primary Examiner, Art Unit 2853